Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00594-CV

                                     Mary MATTHEWS,
                                          Appellant

                                               v.

                          OLD RIVER ROAD RV RESORT, LLC,
                                      Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18372A
                        Honorable Robert R. Barton, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against the party that incurred them.

       SIGNED May 15, 2019.


                                                _________________________________
                                                Patricia O. Alvarez, Justice